--------------------------------------------------------------------------------

Exhibit 10.1

 


 


 

--------------------------------------------------------------------------------



 


SHARE PURCHASE AGREEMENT
 
November 10, 2010
 



--------------------------------------------------------------------------------

 






FOCUS GOLD MEXICO CORPORATION


and


THE INDIVIDUAL SELLERS
NAMED HEREIN


and


GOLD BAG INC.


and


FAIRFIELDS GOLD S.A. de C.V.






 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
ARTICLE 1 INTERPRETATION
2
 
1.1
Definitions
2
 
1.2
Knowledge
5
 
1.3
Materiality
5
 
1.4
Currency
6
 
1.5
Interpretation Not Affected by Headings
6
 
1.6
Including
6
 
1.7
Number and Gender
6
 
1.8
Accounting Terms
6
 
1.9
Calculation of Time Periods
6
 
1.10
Statutory References
6
 
1.11
Incorporation of Schedules
7
   
ARTICLE 2 PURCHASE AND SALE
7
 
2.1
Purchased Shares
7
 
2.2
Share Purchase Consideration
7
 
2.3
Payment of Purchase Price
7
 
2.4
Delivery of Share Certificates
7
 
2.5
Legends
8
   
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
8
 
3.1
Representations and Warranties of the Sellers and the Corporation
8
 
3.2
Representations and Warranties of the Purchaser and Gold Bag
16
   
ARTICLE 4 COVENANTS
18
 
4.1
General
18
 
4.2
Additional Agreements
18
 
4.3
Access to Information
19
 
4.4
Conduct of Business
19
 
4.5
Non-Solicitation
20
 
4.6
Confidentiality
21
   
ARTICLE 5 POST-CLOSING MATTERS
21
 
5.1
Operation of the Corporation
21
 
5.2
Representation of Sellers on Gold Bag Board
22
 
5.3
Listing of Common Shares of Purchaser
22
   
ARTICLE 6 OPTION OF SELLERS
22
 
6.1
Grant of Option
22
 
6.2
Option Purchase Price
23
 
6.3
Exercise of Options
23
   
ARTICLE 7 CLOSING ARRANGEMENTS AND CONDITIONS
23
 
7.1
Closing Arrangements
23
 
7.2
Conditions to the Obligations of the Purchaser
23
 
7.3
Conditions to the Obligations of the Sellers
25

 
 
 
 
(i)

--------------------------------------------------------------------------------

 
 
ARTICLE 8 TERMINATION
26
 
8.1
Termination
26
 
8.2
Effect of Termination
27
 
8.3
Waivers and Extensions
27
   
ARTICLE 9 INDEMNIFICATION
27
 
9.1
Survival of Covenants, Representations and Warranties of the Sellers and the
Corporation
27
 
9.2
Survival of Covenants, Representations and Warranties of the Purchaser and Gold
Bag
28
 
9.3
Indemnification by the Sellers
28
 
9.4
Indemnification by the Purchaser
28
 
9.5
Notice of Claim
29
 
9.6
Procedure for Indemnification
29
 
9.7
General Indemnification Rules
30
   
ARTICLE 10 GENERAL PROVISIONS
31
 
10.1
Notices
31
 
10.2
Further Assurances
31
 
10.3
Enurement and Assignment
32
 
10.4
Governing Law
32
 
10.5
Time of Essence
32
 
10.6
Severability
32
 
10.7
Costs
32
 
10.8
Entire Agreement
32
 
10.9
Waiver, Amendment.
32
 
10.10
Rights Cumulative
33
 
10.11
Independent Legal Advice
33
 
10.12
Counterparts
33

 
 
(ii)

--------------------------------------------------------------------------------

 
 
SHARE PURCHASE AGREEMENT



THIS AGREEMENT made as of the 10th day of November, 2010

 
BETWEEN:


FOCUS GOLD MEXICO CORPORATION, a corporation existing under the laws of the
State of Delaware (the “Purchaser”)


           and


SANTIAGO LEON AVELEYRA, EDUARDO ZAYAS DUENAS, AND CARMEN LETICIA CALDERON LEON
(each a “Seller” and collectively, the “Sellers”)


and


GOLD BAG INC., a corporation existing under the laws of the State of Nevada
(“Gold Bag”)


and


FAIRFIELDS GOLD, S.A. de C.V., a corporation existing under the laws of
Mexico (the “Corporation”)


RECITALS:
 
A.           The Sellers are the registered and beneficial owners of 100% of the
issued and outstanding shares in the capital of the Corporation.
 
B.           The Purchaser wishes to purchase, and the Sellers wish to sell, all
of the issued and outstanding shares in the capital of the Corporation owned by
the Sellers on the terms and conditions herein contained.
 
C.           The Sellers and the Purchaser have executed a letter of intent
dated as of October 20, 2010, providing the general commercial terms and
conditions for the transaction contemplated herein (the “Letter of Intent”).
 
D.           The Parties have decided to enter into a definitive agreement as
contemplated in the Letter of Intent.
 
NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration (the receipt and
sufficiency of which are acknowledged by each Party), the Parties hereby agree
as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 1
INTERPRETATION
 
1.1
Definitions

 
In this Agreement and in the schedules hereto, the following terms and
expressions will have the following meanings:
 
(1)
“Agreement” means this share purchase agreement, including all schedules, and
all written amendments or restatements as agreed by the Parties;

 
(2)
“assessment” shall include a reassessment or additional assessment and the term
“assessed” shall be interpreted in the same manner;

 
(3)
“Audited Financial Statements” means the audited consolidated financial
statements of the Corporation as of June 30, 2010 and December 31, 2009 for the
period from January 1, 2010 to June 30, 2010 and for the period from July 9,
2009 (incorporation) to December 31, 2009 together with the notes thereto and
the opinion of the Corporation’s auditors thereon, a copy of which is attached
hereto as Schedule 1.1(3);

 
(4)
“Audited Financial Statements Date” means June 30, 2010;

 
(5)
“Business” means the business of the Corporation which primarily involves the
exploration for gold and the ownership of the Properties in Mexico and all
operations related thereto;

 
(6)
“Business Day” means any day other than a Saturday, a Sunday or a statutory
holiday in the State of Delaware or Mexico or any other day on which the
principal chartered banks located in Wilmington, Delaware or Mexico City, Mexico
are not open for business during normal banking hours;

 
(7)
“Claim” has the meaning ascribed thereto in Section 9.5;

 
(8)
“Closing” means the completion of the Transactions pursuant to this Agreement at
the Closing Time;

 
(9)
“Closing Date” means December 15, 2010 or such other date as the Parties may
agree upon;

 
(10)
“Closing Time” means 10:00 a.m. (Toronto time) on the Closing Date or such other
time on the Closing Date as the Parties may agree;

 
(11)
“Consent” means a license, permit, approval, consent, certificate, registration
or authorization (including, without limitation, those made or issued by a
Regulatory Authority, in respect of a Contract, or otherwise);

 
(12)
“Contract” means any agreement, understanding, indenture, contract, lease, deed
of trust, license, option, instrument or other binding commitment or
arrangement, whether written of oral, including those listed on any Schedule to
this Agreement;

 
(13)
“Corporation” means Fairfields Gold, S.A. de C.V. and any successor resulting
from any amalgamation, merger, arrangement or other re-organization of or
including the Corporation or any continuance of the Corporation under the laws
of another jurisdiction;

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(14)
“Encumbrances” means mortgages, charges, pledges, security interests, liens,
encumbrances, restrictions, actions, claims, demands and equities of any nature
whatsoever or howsoever arising and any rights or privileges capable of becoming
any of the foregoing;

 
(15)
“Environmental Consents” means all Consents issued by or issuable by any
Regulatory Authority under Environmental Laws.

 
(16)
“Environmental Laws” means all applicable Laws relating to pollution, the
protection of the environment, public health and safety, environmental impact
assessment or mine reclamation and closure.

 
(17)
“GAAP” means the generally accepted accounting principles so described and
promulgated by the American Institute of Chartered Accountants which are
applicable as at the date on which any calculation made hereunder is to be
effective or as at the date of any financial statements referred to herein, as
the case may be.

 
(18)
“Gold Bag” means Gold Bag Inc. and any successor resulting from any
amalgamation, merger, arrangement or other re-organization of or including Gold
Bag or any continuance of Gold Bag under the laws of another jurisdiction;

 
(19)
“Gold Bag Shares” means common shares in the capital of Gold Bag;

 
(20)
“Hazardous Substance” means any chemical, material or substance in any form,
whether waste material, raw material, finished product, intermediate product,
by-product or any other material or article, that is listed or regulated under
any Environmental Laws as a hazardous substance, toxic substance, deleterious
substance, waste, pollutant or contaminant or is otherwise listed or regulated
under any Environmental Laws because it poses a hazard to human health or the
environment, including petroleum and petroleum products, urea formaldehyde foam
insulation, asbestos, polychlorinated biphenyls, and flammable and radioactive
materials.

 
(21)
“Indemnified Party” has the meaning ascribed thereto in Section 9.5;

 
(22)
“Indemnifying Party” has the meaning ascribed thereto in Section 9.5;

 
(23)
“Intellectual Property” means domestic and foreign:

 
 
(a)
patents, trade-marks, trade names, copyrights, industrial designs, business
names, certification marks, service marks, distinguishing guises and business
styles, whether or not registered, and all applications in respect thereof;

 
 
(b)
trade secrets, know-how, inventions, formulas and processes; and

 
 
(c)
other industrial property or intellectual property;

 
(24)
“Law” or “Laws” means all requirements imposed by statutes, regulations, rules,
ordinances, by-laws, decrees, judgments, orders, rulings, decisions, consents or
directives of, or agreements with, any Regulatory Authority and general
principles of common law and equity;

 
(25)
“Losses” shall mean any loss, liability, damage, expense or cost (including
interest, penalties, reasonable professional fees and disbursements);

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(26)
“Material Contracts” means those contracts listed in Schedule 3.1(26); 

 
(27)
“Mexican FRS” means the financial reporting standards so described and
promulgated by the Mexican Institute of Public Accountants which are applicable
as at the date on which any calculation made hereunder is to be effective or as
at the date of any financial statements referred to herein, as the case may be;

 
(28)
“OTCBB” means the Over the Counter Bulletin Board;

 
(29)
“Party” means a party hereto and “Parties” means all parties hereto;

 
(30)
“Permitted Encumbrances” means:

 
 
(a)
servitudes, easements, restrictions, rights of parties in possession, zoning
restrictions, encroachments, reservations, rights-of-way and other similar
rights in real property or any interest therein, provided the same are not of
such nature as to materially adversely affect the validity of title to or the
value, marketability or use of the property subject thereto by the Corporation;

 
 
(b)
liens for Taxes either not due and payable or due but for which notice of
assessment has not been given; and

 
 
(c)
undetermined or inchoate liens, charges and privileges incidental to current
construction or current operations and Encumbrances claimed or held by any
Regulatory Authority that have not at the time been filed or registered against
the title to the asset or served upon the Corporation pursuant to law or that
relate to obligations not due or delinquent;

 
(31)
“Permitted Liabilities” has the meaning ascribed thereto in Section 3.1(17);

 
(32)
“Person” includes any individual, corporation, partnership, firm, joint venture,
syndicate, association, trust, government, governmental agency and any other
form of entity or organization;

 
(33)
“Properties” means the Huicicilia Mining Project totalling an aggregate 1,012.73
hectares located in the Municipio of Compostela state of Nayarit comprised of
the five mineral title claims listed on Schedule “B” hereto;

 
(34)
“Property Rights” has the meaning ascribed thereto in Section 3.1(31)(a);

 
(35)
“Purchase Price” has the meaning ascribed thereto in Section 2.2;

 
(36)
“Purchased Shares” means the 3,741 fixed and 43,190 variable issued and
outstanding shares in the capital of the Corporation being sold by the Sellers
and purchased by the Purchaser hereunder representing 100% of the issued and
outstanding shares of the Corporation at the Closing Time;

 
(37)
“Purchaser” means Focus Gold Mexico Corporation and any successor resulting from
any amalgamation, merger, arrangement or other re-organization of or including
the Purchaser or any continuance of the Purchaser under the laws of another
jurisdiction;

 
(38)
“Records” means all technical, business and financial records relating to the
Business, including drilling results, consultant reports, customer lists,
operating data, files, financial books, correspondence, credit information,
research materials, contract documents, title documents, leases, surveys,
records of sales, supplier lists, employee documents, inventory data, accounts
receivable data, financial statements and any other similar records in any form
whatsoever (including written, printed, electronic or computer printout form);

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(39)
“Regulatory Authority” means any government, regulatory or administrative
authority, agency, commission, utility or board (federal, provincial, municipal
or local, domestic or foreign) having jurisdiction in the relevant circumstances
and any person acting under the authority of any of the foregoing and any
domestic or foreign judicial, administrative or arbitral court, authority,
tribunal or commission having jurisdiction in the relevant circumstances;

 
(40)
“Remediation” means all actions undertaken to clean up, remove, treat or in any
other way address any Hazardous Substance so it does not migrate or endanger or
threaten to endanger public safety or the environment;

 
(41)
“Resource Estimate Dates” means the milestone dates noted in Schedule “A” hereto
and “Resource Estimate Date” means any such date;

 
(42)
“Sellers” means, collectively, Santiago Leon Aveleyra, Eduardo Zayas Duenas, and
Carmen Leticia Calderon Leon and “Seller” means any one of the foregoing.

 
(43)
“Tax” and “Taxes” have the meaning ascribed thereto in Section 3.1(30)(a)(i);

 
(44)
“Tax Return” has the meaning ascribed thereto in Section 3.1(30)(a)(ii);

 
(45)
“Transactions” means the purchase and sale of the Purchased Shares and all other
transactions contemplated by this Agreement; and

 
(46)
“VWAP” means the volume weighted average trading price of the Gold Bag Shares on
the OTCBB (or such other relevant exchange) for the relevant period of time
specified.

 
1.2
Knowledge

 
Any reference herein to “the knowledge” of the Sellers will be deemed to mean
the actual knowledge of any one or more of the Sellers, together with the
knowledge which each of them would have after reasonable inquiry into the
relevant subject matter.  Any reference herein to “the knowledge” of the
Corporation will be deemed to mean the actual knowledge of any of the directors
or senior officers of the Corporation, together with the knowledge which each
such Person would have after reasonable inquiry into the relevant subject
matter.
 
1.3
Materiality

 
When used in this Agreement, the phrases “material adverse effect” and “material
adverse change” means an adverse effect or adverse change in the Business,
financial condition or results of the Corporation, of, or quantifiable as, in
excess of $25,000.  The phrases “in all material respects” or “in any material
respect” when used in this Agreement to qualify a representation or warranty of
the Seller in respect of any action, performance, restriction upon or record of
the Corporations, will be interpreted to mean that for each such representation
and warranty any failure of the Corporation to perform, act or record, or any
such restriction, will not have an adverse effect on the Corporation in excess
of $25,000 in the aggregate.
 
For greater certainty, for the purposes of this Agreement:
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
(a)
a material Consent is a consent where the failure of the Corporation to obtain
such consent may result in a monetary penalty exceeding $25,000 or may cause a
material interruption in the day-to-day operation of the Business;

 
 
(b)
a Material Contract is any contact whereby either of the Corporation is obliged
to pay, or will receive, pursuant to the terms of such contract, in excess of
$25,000.

 
1.4
Currency

 
Unless otherwise indicated, all references to dollar amounts in this Agreement
are expressed in the lawful currency of the United States of America.
 
1.5
Interpretation Not Affected by Headings

 
The division of this Agreement into Articles and Sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.   The phrases “hereof”,
“hereto” and “hereunder” and similar expressions mean and refer to this
Agreement and not to any particular Article, Section, or other subdivision.  The
word “Article”, “Section” or other subdivisions of this Agreement followed by a
number means and refers to the specified Article, Section or other subdivision
of this Agreement.
 
1.6
Including

 
Where the word “including” or “includes” is used in this Agreement, it means
“including (or includes) without limitation”.
 
1.7
Number and Gender

 
In this Agreement, unless the context otherwise requires, any reference to
gender shall include both genders and words importing the singular number shall
include the plural and vice-versa.
 
1.8
Accounting Terms

 
All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP or Mexican FRS, as applicable.
 
1.9
Calculation of Time Periods

 
Where a time period is expressed herein to begin or end at, on or with a
specified day, or to continue to or until a specified day, the time period
includes that day. Where a time period is expressed herein to begin after or to
be from a specified day, the time period does not include that day. Where
anything is to be done within a time period expressed herein after, from or
before a specified day, the time period does not include that day. If the last
day of a time period is not a Business Day, the time period shall end on the
next Business Day.
 
1.10
Statutory References

 
Unless otherwise specifically provided in this Agreement, any reference in this
Agreement to any Law shall be construed as a reference to such Law as amended or
re-enacted from time to time, including all regulations made pursuant to such
Law, or as a reference to any successor thereto.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
1.11
Incorporation of Schedules

 
The schedules attached hereto form an integral part of this Agreement.


ARTICLE 2
PURCHASE AND SALE
 
2.1
Purchased Shares

 
On the terms and subject to the fulfilment of the conditions hereof, the Sellers
hereby agree to sell, assign and transfer to the Purchaser, and the Purchaser
hereby agrees to purchase from the Sellers at the Closing Time, all of the
Purchased Shares.
 
2.2
Share Purchase Consideration

 
The purchase price (the “Purchase Price”) for the Purchased Shares shall be an
aggregate $10,000,000 of which $5,000,000 will be firm (the “Fixed Component”)
and $5,000,000 will be contingent on achieving the milestones for each of the
Resource Estimate Dates as set out in Schedule “A” hereto (the “Contingent
Component”).
 
2.3
Payment of Purchase Price

 
(1)
The Fixed Component shall be payable by the issuance of 12,000,000 Gold Bag
Shares, provided that, in the event the aggregate value of such Gold Bag Shares
calculated using the VWAP for the 20 day period ended on the day immediately
prior to the Closing Date is less than $5,000,000 then the number of Gold Bag
Shares to be issued shall be adjusted so that the aggregate value of such shares
(calculated using such 20-day VWAP) is $5,000,000.

 
(2)
In the event the relevant milestone for any Resource Estimate Date is achieved
(as set out in Schedule “A”), the Contingent Component shall be paid by issuing,
as soon as reasonably practicable, such relevant number of Gold Bag Shares using
a price per share equal to the VWAP for the 20 day period ended on the day
immediately prior to the applicable Resource estimate Date.

 
(3)
The Gold Bag Shares issuable pursuant to this Section 2.3 shall be registered in
the name or names as directed by the Sellers in writing.

 
(4)
Fractional Gold Bag Shares shall not be issued or otherwise provided for.

 
2.4
Delivery of Share Certificates

 
At the Closing:
 
(1)
the Sellers shall deliver to the Purchaser share certificates representing all
of the Purchased Shares duly endorsed in blank for transfer or accompanied by
duly executed powers of attorney for transfer in blank; and

 
(2)
the Purchaser shall cause Gold Bag to issue from treasury share certificates
representing the Fixed Component.

 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
2.5
Legends

 
Certificates representing Gold Bag Shares issued pursuant to this Agreement will
be subject to a twelve month hold period as per U.S. regulatory requirements and
will bear the legends set forth in Schedule 2.5.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
 
3.1
Representations and Warranties of the Sellers and the Corporation

 
Each of the Sellers and the Corporation, as applicable, hereby make the
following representations and warranties to the Purchaser and acknowledge that
the Purchaser is relying on such representations and warranties in entering into
this Agreement and completing the Transactions:
 
(1)
Organization and Existence.  The Corporation has been duly incorporated and is
validly existing under the laws of Mexico.

 
(2)
Corporate Power.  The Corporation has all necessary corporate or legal power,
authority and capacity to own or lease its property and assets and to carry on
the Business as now being conducted by it. Eduardo Zayas Duenas has all
necessary legal power to bind each Seller.

 
(3)
Qualification.  The Corporation is duly qualified, licensed or registered to
carry on business and is in good standing in Mexico and Mexico is the only
jurisdiction which the nature of the Business or the property owned or leased by
Corporation makes such qualification necessary or where the Corporation owns or
leases any material properties or assets or conducts any material business.

 
(4)
Subsidiaries.  The Corporation does not own, nor has it agreed to acquire,
directly or indirectly, (i) any outstanding shares or securities convertible
into shares of any other corporation, or (ii) any participating interest in any
Person.

 
(5)
Authorized and Issued Capital of the Corporation.  The authorized capital of the
Corporation consists of fixed and variable shares of which, as of the date of
this Agreement, 3,741 fixed shares and 43,190 variable shares are issued and
outstanding as fully paid and non-assessable shares.

 
(6)
Options.  Except for the Purchaser’s right hereunder, no Person has any option,
warrant, right, call, commitment, conversion right, right of exchange or other
agreement or any right or privilege (whether by law, pre-emptive or contractual)
capable of becoming an option, warrant, right, call, commitment, conversion
right, right of exchange or other agreement for (i) the purchase from any Seller
of any of the Purchased Shares; (ii) the purchase, subscription, allotment or
issuance of any unissued shares or securities of the Corporation; or (iii) the
purchase or other acquisition from the Corporation of any of its undertakings,
properties or assets, including but not limited to, the Properties.

 
(7)
Title to Shares.  Each Seller owns the Purchased Shares set forth opposite that
Seller’s name in Schedule A as the registered and beneficial owner thereof with
good and marketable title thereto, free and clear of all Encumbrances other than
those restrictions on transfer, if any, contained in the articles of the
Corporation.

 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(8)
Dividends and Distributions.  The Corporation has not, directly or indirectly,
declared or paid any dividends or declared or made any other distribution on any
of its shares of any class and has not, directly or indirectly, redeemed,
purchased or otherwise acquired any of its outstanding shares of any class or
agreed to do so.

 
(9)
Corporate Records.  The corporate records of the Corporation are complete and
accurate in all material respects and all corporate proceedings and actions
reflected therein have been conducted or taken in compliance with all applicable
Laws and with the articles and by-laws of the Corporation, except where the
failure to so comply would not have a material adverse effect.

 
(10)
Validity of Agreement.

 
 
(a)
The Corporation has all necessary corporate power to enter into and perform its
obligations under this Agreement or any other agreements or instruments to be
delivered or given by it pursuant to this Agreement.

 
 
(b)
The execution and delivery of this Agreement by the Corporation, the performance
of its obligations hereunder and the of the Transactions have been duly
authorized by all necessary corporate action on the part of each the
Corporation.

 
 
(c)
This Agreement or any other agreements entered into pursuant to this Agreement
to which the Corporation is a party constitute legal, valid and binding
obligations of the Corporation, enforceable against it in accordance with their
respective terms, except as enforcement may be limited by bankruptcy, insolvency
and other laws affecting the rights of creditors generally and except that
equitable remedies may be granted only in the discretion of a court of competent
jurisdiction.

 
(11)
No Violation.  The execution and delivery of this Agreement by each of the
Sellers and the Corporation and the consummation of the Transactions and the
fulfilment by such parties of the terms, conditions and provisions hereof will
not (with or without the giving of notice or lapse of time, or both):

 
 
(a)
contravene or violate or result in a breach or a default under or give rise to a
right of termination, amendment or cancellation or the acceleration of any
obligations of any Seller or the Corporation under:

 
 
(i)
any applicable Law;

 
 
(ii)
any judgment, order, writ, injunction or decree of any Regulatory Authority
having jurisdiction over any Seller or the Corporation;

 
 
(iii)
in the case of the Corporation, the articles, by-laws or any resolutions of the
board of directors or shareholders of the Corporation;

 
 
(iv)
any material Consent held by any Seller or the Corporation or necessary to the
ownership of the Purchased Shares or the operation of the Business; or

 
 
(v)
the provisions of any Material Contract to which any Seller or the Corporation
is a party or by which any of them is, or any of their properties or assets are,
bound; or

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
(b)
result in the creation or imposition of any Encumbrance on any of the Purchased
Shares, the Properties or any of the other property or assets of the
Corporation.

 
(12)
Shareholders’ Agreements. There are no shareholders’ agreements, pooling
agreements, voting trusts or other similar agreements with respect to the
ownership or voting of any of the shares of the Corporation.

 
(13)
Regulatory and Contractual Consents. There is no requirement to make any filing
with, give any notice to or obtain any Consent from any Regulatory Authority as
a condition to the lawful consummation of the Transactions except where the
failure to obtain such Consent would not have a material adverse effect.  There
is no requirement under any Contract relating to the Business or to which any
Seller or the Corporation is a party, or by which any of them are bound, to make
any filing with, give any notice to, or to obtain the Consent of, any party to
such Contract relating to the Transactions except where the failure to obtain
such consent would not have a material adverse effect.

 
(14)
Financial Matters. 

 
The Audited Financial Statements:
 
 
(a)
have been prepared in accordance with Mexican FRS on a basis consistent with
prior fiscal periods;

 
 
(b)
are complete and accurate; and

 
 
(c)
present fairly the assets, liabilities (whether accrued, absolute, contingent or
otherwise) and financial condition of the Corporation, as at their respective
balance sheet dates.

 
(15)
Records. The Records have been duly maintained in accordance with all applicable
legal requirements and contain full and accurate records of all material matters
relating to the Business.  All material financial transactions relating to the
Business have been accurately recorded in the Records in accordance with Mexican
FRS.  No Records are maintained by, or otherwise dependent on, any other
Person.  Any Records in the possession of, or recorded or stored by any other
Person are available to the Corporation upon commercially reasonable terms and
conditions.

 
(16)
No Material Adverse Change. Since the Audited Financial Statements Date, no
material adverse change has occurred in any of the assets, business, financial
condition, earnings or results of operations of the Corporation.  For the
purposes of this Section 3.1(16) only, the words “material adverse change” shall
be interpreted without reference to Section 1.3.

 
(17)
Absence of Undisclosed Liabilities.  Except for (i) trade accounts payable,
accrued expenses, Taxes, unearned revenue and other liabilities of the
Corporation to the extent reflected or reserved against in the balance sheet
(including the notes thereto) forming part of the Audited Financial Statements
and (ii) the obligations or liabilities of the Corporation under any of the
Contracts (collectively, the “Permitted Liabilities”), the Corporation does not
have any outstanding indebtedness or any liabilities (whether accrued, absolute,
contingent or otherwise) nor any outstanding commitments or obligations of any
kind.

 
(18)
Consents. The Corporation has conducted the Business in compliance with and
holds all Consents necessary for the lawful operation of the Business, pursuant
to all applicable Laws, except where the failure to obtain such Consent would
not have a material adverse effect.  Such Consents are valid and subsisting and
in good standing with no violations in respect thereof as of the date of this
Agreement.  All such Consents are renewable by their terms or in the ordinary
course of the Business without the need for the Corporation to comply with any
special qualification or procedures or to pay any amounts other than routine
filing fees.  The Seller has provided a true and complete copy of each such
Consent and all amendments thereto to the Purchaser.

 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(19)
Compliance with Laws.  The Corporation has complied, and the Business is now
being conducted in compliance, with all Laws applicable to the Business and the
Corporation, except where the failure to comply would not have a material
adverse effect.

 
(20)
Conduct of Business in Ordinary Course.  Since the Audited Financial Statements
Date, the Business has been carried on in the ordinary course consistent with
past practice.  The Business is the only business operation carried on by the
Corporation, and the property and assets owned or leased by the Corporation are
sufficient to carry on the Business.

 
(21)
Location of Tangible Personal Property.  All the tangible assets of the
Corporation having a book value in excess of $25,000 are situate at the
locations as disclosed to the Purchaser in writing.

 
(22)
Condition of Assets.  All material tangible personal property used in connection
with the Business or any part thereof is in good operating condition, repair and
proper working order, having regard to the use and age thereof, except only for
reasonable wear and tear.

 
(23)
Title to Personal and Other Property.  The Corporation is the owner of and has
good and marketable title to its property and assets, free and clear of all
Encumbrances other than the Permitted Encumbrances.

 
(24)
Litigation.  There are no actions, suits or proceedings, judicial or
administrative, (whether or not purportedly on behalf of the Corporation)
pending or to the knowledge of the Sellers and the Corporation threatened, by or
against or affecting the Corporation, at law or in equity, or before or by any
Regulatory Authority.  To the knowledge of the Seller and the Corporation there
are no grounds on which any such action, suit or proceeding might be commenced
with any reasonable likelihood of success.  There is not presently outstanding
against the Corporation any judgment, injunction or other order of any
Regulatory Authority.

 
(25)
Capital Expenditures.  The Corporation is not committed to make any capital
expenditures, nor have any capital expenditures been authorized by the
Corporation at any time since the Audited Financial Statements Date, except for
capital expenditures made in the ordinary course of the Business which, in the
aggregate, do not exceed $25,000.

 
(26)
Material Contracts. Schedule 3.1(26) contains a complete list of the Material
Contracts to which the Corporation is a party or by which its assets are
bound.  The Corporation has performed, in all material respects, all of its
obligations required to be performed by it and is entitled to all of the
benefits under the Material Contracts relating to the Business to which it is a
party or by which it is bound.  The Material Contracts are in full force and
effect unamended and no default exists in respect thereof on the part of the
Corporation, or to the knowledge of the Sellers and the Corporation, any other
party thereto.  The Corporation is not in default or in breach of any Material
Contract and there exists no condition, event or act which, with the giving of
notice or lapse of time or both would constitute such a default or breach and
all Material Contracts are in good standing and in full force and effect
unamended.  The Sellers have provided to the Purchaser a true and complete copy
of each Material Contract and all amendments thereto.

 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(27)
Insurance.  Schedule 3.1(27) sets out all insurance policies (specifying the
insurer, the amount of the coverage, the type of insurance, the policy number
and any claims thereunder) maintained by the Corporation on its property and
assets or personnel as of the date hereof, and true and complete copies of the
most recent inspection reports, if any, received from insurance underwriters or
others as to the condition of the property and assets of the Corporation have
been provided to the Purchaser.  The Corporation is not in default with respect
to any of the provisions contained in any such insurance policy, nor has failed
to give any notice or present any claim under any such insurance policy in a
timely fashion, and the Corporation has not received notice from any insurer
denying any claim.  The Purchaser has been provided a true copy of each
insurance policy referred to in Schedule 3.1(27) and all amendments thereto.

 
(28)
Bank Accounts and Powers of Attorney.  Schedule 3.1(28) is a correct and
complete list showing (i) the name of each bank, trust company or similar
institution in which the Corporation has an account or safe deposit box, the
number or designation of each such account and safe deposit box and the names of
all persons authorized to draw thereon or to have access thereto; and (ii) the
names of any persons holding powers of attorney from the Corporation and a
summary of the terms thereof.

 
(29)
Suppliers.  The Corporation has provided a complete and accurate list to the
Purchaser setting out the major suppliers and service providers of the
Corporation (being each of the suppliers and service providers that has provided
to the Corporation goods or services in an amount equal to or greater than
$25,000 during the past twelve months) and there has been no termination or
cancellation of, and no modification or change in, the Corporation’s business
relationships with any major supplier or service provider since the Audited
Financial Statements Date except where any such termination, cancellation,
modification or change would not have a material adverse affect.

 
(30)
Tax Matters.

 
 
(a)
For purposes of this Section 3.1(30), the following definitions shall apply:

 
 
(i)
“Tax” and “Taxes” shall mean all taxes, duties, fees, premiums, assessments,
imposts, levies and other charges of any kind whatsoever imposed by any
Regulatory Authority, together with all interest, penalties, fines, additions to
tax or other additional amounts imposed in respect thereof, including those
levied on, or measured by, or referred to as, income, gross receipts, profits,
capital, large corporation, capital gain, alternative minimum, transfer, land
transfer, sales, goods and services, harmonized sales, use, value-added, excise,
stamp, withholding, business, franchising, property, employer health, payroll,
employment, health, social services, education and social security taxes, all
surtaxes, all customs duties and import and export taxes, all employment
insurance, health insurance and Regulatory Authority pension plan and workers
compensation premiums or contributions including any interest, fines or
penalties for failure to withhold, collect or remit any tax and any liability
for such taxes imposed by law with respect to any other Person arising pursuant
to any tax sharing, indemnification or other agreements or any liability for
taxes of any predecessor or transferor entity and whether disputed or not.

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
 
(ii)
“Tax Return” shall mean any return, declaration, report, estimate, information
return or statement, or claim for refund relating to, or required to be filed in
connection with any Taxes, including information returns or reports with respect
to withholding at source or payments to third parties, and any schedules or
attachments thereto or amendments of any of the foregoing.

 
 
(b)
The Corporation has filed on a timely basis all Tax Returns required to be
filed. All such Tax Returns are complete and accurate in all material
respects.  All Taxes due from or payable by the Corporation for periods (or
portions thereof) ending on or prior to the date hereof, have been paid.  All
instalments or other payments on account of Taxes that relate to periods for
which Tax Returns are not yet due have been paid on a timely basis.  The
Corporation is not currently the beneficiary of any extension of time within
which to file any Tax Return.  The liability for Taxes of the Corporation has
been assessed by all relevant Regulatory Authorities for all periods up to and
including December 31, 2009.  There are no actions, objections, appeals, suits
or other proceedings or claims in progress, pending or threatened by or against
the Corporation in respect of any Taxes, and in particular there are no
currently outstanding reassessments or written enquiries which have been issued
or raised by any Regulatory Authority relating to any such Taxes.  No claim has
ever been made by a Regulatory Authority of any jurisdiction where the
Corporation does not file Tax Returns that the Corporation is or may be subject
to taxation by that jurisdiction.  There are no Encumbrances pending on or with
respect to any of the assets of the Corporation that arose in connection with
any failure (or alleged failure) to pay any Tax.

 
 
(c)
The Corporation has withheld, collected and paid to the proper Regulatory
Authorities all Taxes required to have been withheld, collected and paid in
connection with (i) amounts paid, credited or owing to any employee, independent
or dependent contractor, creditor, shareholder, non-resident of Thailand or
other third party, and (ii) goods and services received from or provided to any
person.

 
 
(d)
The Corporation has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to an assessment or deficiency.

 
 
(e)
The Corporation (i) is not a party to any Tax allocation or sharing agreement,
or (ii) does not have liability for the Taxes of any person or entity other than
the Corporation under any provision of Mexican federal, provincial, state, local
or foreign (i.e. non-Mexican) law, or as a transferee or successor, or by
Contract, or otherwise.

 
 
(f)
The Corporation is not a party to any joint venture, partnership or other
arrangement or Contract that could be treated as a partnership for Tax purposes.

 
 
(g)
The Corporation is not carrying on business outside of Mexico and does not have
a permanent establishment outside of Mexico.

 
(31)
Property Rights.

 
 
(a)
The Corporation holds either freehold title, mining leases, mining concessions,
mining claims or participating interests or other conventional property or
proprietary interests or rights, recognized in Mexico (collectively, “Property
Rights”), in respect of the ore bodies and minerals located in or under the
Properties under valid, subsisting and enforceable title documents or other
recognized and enforceable agreements or instruments, sufficient to permit the
Corporation to explore the minerals relating thereto.

 
 
- 13 -

--------------------------------------------------------------------------------

 
 
 
(b)
All property, leases, concessions or claims in connection with the Properties in
which the Corporation has an interest or right have been validly located and
recorded in accordance, in all material respects, with all applicable laws and
are valid and subsisting except where the failure to be so would not have a
material adverse effect on the Corporation.

 
 
(c)
The Corporation has all necessary surface rights, access rights and other
necessary rights and interests relating to the Properties granting the
Corporation the right and ability to explore for minerals, ore and metals for
development purposes as are appropriate in view of the rights and interest
therein of the Corporation, with only such exceptions as do not interfere in any
material way with the use made by the Corporation of the rights or interest so
held.

 
 
(d)
Each of the proprietary interests or rights and each of the documents,
agreements and instruments and obligations relating thereto referred to above is
currently in good standing in the name of the Corporation or has been validly
assigned thereto, except where the failure to be so would not have a material
adverse effect on the Corporation.

 
(32)
Real Properties and Leased Premises.  Other than the Properties, the Corporation
does not own any real property and is not the lessee of, or subject to any
agreement or option to lease any real property or any interest in any real
property.

 
(33)
Environmental Matters.

 
 
(a)
The Corporation, the operation of the Business and the assets owned or used by
the Corporation have been and are in compliance with all Environmental Laws,
including all Environmental Consents.

 
 
(b)
The Corporation has not been charged with or convicted of any offence for
non-compliance with Environmental Laws and there are no judgments, orders,
notices, proceedings or investigations of any nature relating to any breach or
alleged breach of Environmental Laws by the Corporation.

 
 
(c)
The Corporation has obtained all Environmental Consents necessary to conduct the
Business and to own, use and operate its properties and assets, and has provided
a true and complete copy of each such Environmental Consent and all amendments
thereto to the Purchaser.

 
 
(d)
The Corporation has not used any of its Properties to produce, generate,
manufacture, treat, store, handle, transport or dispose of any Hazardous
Substances except in compliance with Environmental Laws.

 
 
(e)
The Corporation has provided the Purchaser with copies of all environmental
audits, site assessments and studies (including all final drafts of any other
such audits, assessments or studies) concerning the Properties, or that are in
any way related to the Business, that are in its possession or control.

 
 
- 14 -

--------------------------------------------------------------------------------

 
 
(34)
Labour and Employee Matters.

 
 
(a)
The Corporation does not have any retirement, pension, bonus, stock purchase,
profit sharing, stock option, deferred compensation, severance or termination
pay, insurance, medical, hospital, dental, vision care, drug, sick leave,
disability, salary continuation, legal benefits, vacation, incentive or other
compensation plan or arrangement or other employee benefit plan that is
sponsored by the Corporation for the benefit of employees or former employees of
the Corporation.

 
 
(b)
The Corporation has not made any Contract with any labour union or employee
association nor made commitments to or conducted negotiations with any labour
union or employee association with respect to any future agreements and, to the
knowledge of the Sellers and the Corporation, there are no current attempts to
organize or establish any labour union or employee association with respect to
any employees of the Corporation, nor is there any certification of any such
union with regard to a bargaining unit.

 
 
(c)
There have been no claims nor, to the knowledge of the Sellers and the
Corporation, are there any threatened complaints, under Laws relating to
employees in respect of the Business.  There is no labour strike, dispute, work
slowdown or stoppage pending or involving or, to the knowledge of the Sellers
and the Corporation, threatened against the Corporation and no such event has
occurred within the last two (2) years.

 
 
(d)
Schedule 3.1(34) contains a complete and accurate list of the names of all
individuals who are employees of the Corporation, specifying the age, employment
status (full-time, part-time or casual), title or classification, length of
service, place of employment, rate of salary or hourly pay and commission or
bonus entitlements (if any) and whether any employees are on an approved or
statutory leave of absence, and if so, the reason for such absence and the
expected date of return.

 
 
(e)
No notice has been received by the Corporation of any complaint filed by any
person against the Corporation claiming that the Corporation has violated any
Laws applicable to employee or human rights, or of any complaints or proceedings
of any kind involving the Corporation before any labour relations board.  All
levies, assessments and penalties made against the Corporation pursuant to any
Laws applicable to workers’ compensation have been paid by the Corporation and
the Corporation has not been assessed under any such legislation.

 
 
(f)
All accruals, if any, for unpaid vacation pay, premiums for employment
insurance, health premiums, statutory pension plan premiums, accrued wages,
salaries and commissions and employee benefit plan payments have been reflected
in the Records.

 
(35)
Intellectual Property. The Corporation does not own or license any material
Intellectual Property.  To the knowledge of the Sellers and the Corporation, the
Corporation is not engaging in and has not engaged in any activity that violates
or infringes any Intellectual Property rights of any other Person.

 
For greater certainty “material Intellectual Property” means all intellectual
property other than widely available “shrink-wrapped” intellectual property used
in businesses generally.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
(36)
Privacy Matters.  The Corporation has conducted and is conducting the Business
in compliance, in all material respects, with all Laws applicable to privacy and
the protection of personal information.

 
(37)
Corruption Matters.  Neither the Corporation nor, to the knowledge of the
Sellers and the Corporation, any other person, associated with or acting on
behalf of the Corporation or the Seller, including without limitation, any
director, officer, agent or employee of the Corporation or any Seller has,
directly or indirectly, while acting on behalf of the Corporation or a Seller
(i) used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity, (ii) made any unlawful
payment to foreign or domestic government officials or employees or to foreign
or domestic political parties or campaigns from corporate funds, (iii) violated
any provision of the OECD Anti-Bribery Convention (as implemented in the Mexican
Penal Code) or similar legislation, or (iv) made any other unlawful payment.

 
(38)
Restriction on doing Business.  The Corporation is not a party to or bound by
any Contract which would restrict or limit, in any material respect, its right
to carry on any business or activity or to solicit business from any person or
in any geographical area or otherwise to conduct the Business.  To the knowledge
of the Sellers and the Corporation, there are no facts or circumstances which
could materially adversely affect the ability of the Corporation to continue to
operate the Business as presently conducted following the completion of the
transactions contemplated by this Agreement.

 
(39)
Non-Arm’s Length Matters.  Other than as recorded in the Audited Financial
Statements, no Seller or any affiliate of a Seller, or any director, former
director, officer, former officer, shareholder, former shareholder, employee or
former employee, or any other Person not dealing at arm’s length with any of the
foregoing has any contract, business dealings, supplier relationships,
indebtedness, liability or obligation to, with or from the Corporation, and the
Corporation is not indebted or otherwise obligated to any such Persons.  Since
the Audited Financial Statements Date, the Corporation has not made or
authorized any payments to any Seller or any affiliates of a Seller, or any
director, former director, officer, former officer, shareholder, former
shareholder, employee or former employee of the Corporation or to any Person not
dealing at arm’s length with any of the foregoing except for salaries and other
employment compensation payable to such persons in the ordinary course of the
Business and at the regular rates payable to them.

 
3.2
Representations and Warranties of the Purchaser and Gold Bag

 
Each of the Purchaser and Gold Bag, as applicable, hereby makes the following
representations and warranties to the Sellers and acknowledges that the Sellers
are relying on such representations and warranties in entering into this
Agreement and completing the Transactions:
 
(1)
Incorporation and Existence.  The Purchaser is a corporation incorporated and
existing under the laws of the State of Delaware and all of the issued and
outstanding shares of the Purchaser are owned by Gold Bag.  Gold Bag is a
corporation incorporated and existing under the laws of the State of
Nevada.  Each of the Purchaser and Gold Bag has the corporate power to own or
lease its property and assets and to carry on its business it is now being
conducted.

 
 
- 16 -

--------------------------------------------------------------------------------

 
 
(2)
Validity of Agreement.

 
 
(a)
Each of the Purchaser and Gold Bag has all necessary corporate power to enter
into and perform its respective obligations under this Agreement and any other
agreements or instruments to be delivered or given by it pursuant to this
Agreement.

 
 
(b)
The execution, delivery and performance by each of the Purchaser and Gold Bag of
this Agreement and the consummation of the Transactions have been duly
authorized by all necessary corporate action on the part of the Purchaser and
Gold Bag, respectively.

 
 
(c)
This Agreement or any other agreements entered into pursuant to this Agreement
to which each of the Purchaser and Gold Bag is a party constitute legal, valid
and binding obligations of the Purchaser and Gold Bag, respectively, enforceable
against each of the Purchaser and Gold Bag in accordance with their
respective terms, except as enforcement may be limited by bankruptcy, insolvency
and other laws affecting the rights of creditors generally and except that
equitable remedies may be granted only in the discretion of a court of competent
jurisdiction.

 
(3)
No Violation.  The execution and delivery of this Agreement by each of the
Purchaser and Gold Bag, the consummation of the Transactions and the fulfilment
by the Purchaser and Gold Bag of the terms, conditions and provisions hereof
will not (with or without the giving of notice or lapse of time, or both)
contravene or violate or result in a breach or a default under or give rise to a
right of termination, amendment or cancellation or the acceleration of any
obligations of either the Purchaser or Gold Bag, under:

 
 
(a)
any applicable Law;

 
 
(b)
any judgment, order, writ, injunction or decree of any Regulatory Authority
having jurisdiction over the Purchaser or Gold Bag;

 
 
(c)
the articles, by-laws or any resolutions of the board of directors or
shareholders of the Purchaser or Gold Bag;

 
 
(d)
any Consent held by the Purchaser or Gold Bag; or

 
 
(e)
the provisions of any Contract to which the Purchaser or Gold Bag is a party or
by which either of their respective properties or assets are, bound.

 
(4)
Authorized Capital.  The authorized capital of Gold Bag consists of 250,000,000
common shares and 100,000,000 preferred shares.  As of the date of this
Agreement, 38,715,010 Gold Bag Shares are issued and outstanding.  All
outstanding Gold Bag Shares have been authorized and are validly issued and
outstanding as fully paid and non-assessable shares, and the Gold Bag Shares
issuable to the Sellers in accordance with the terms of this Agreement will be
validly issued and outstanding as fully paid and non-assessable Gold Bag
Shares.  None of the issued and outstanding Gold Bag Shares have been issued in
violation of any Laws, the policies of the OTCBB, Gold Bag’s articles or by-laws
or any agreement to which Gold Bag is a party or by which it is bound.

 
(5)
OTCBB Listing.  The Gold Bag Shares are listed for trading on the OTCBB under
the symbol “GBGI”.

 
 
- 17 -

--------------------------------------------------------------------------------

 
 
(6)
Brokers.  The Purchaser has not engaged any broker or other agent in connection
with the Transactions and, accordingly, there is no commission, fee or other
remuneration payable to any broker or agent who purports or may purport to have
acted for the Purchaser.

 
(7)
Consents.  There is no requirement for the Purchaser to make any filing with,
give any notice to or obtain any Consent from any Regulatory Authority as a
condition to the lawful consummation of the Transactions.

 
ARTICLE 4
COVENANTS
 
4.1
General

 
(1)
During the period from the date of execution of this Agreement until the earlier
of (i) the Closing Date and (ii) the date that this Agreement is terminated in
accordance with its terms, other than as contemplated herein, each of the
Sellers covenant and agree that they shall not directly or indirectly (in any
manner whatsoever) sell, transfer, pledge, grant any rights to or otherwise
encumber the Purchased Shares.

 
(2)
Gold Bag and the Sellers shall prepare and file, or cause to be filed, any
filings required under any applicable laws or rules and policies of the OTCBB or
other regulatory bodies relating to the Transactions.

 
(3)
Gold Bag agrees to use its reasonable best efforts to register the Gold Bag
Shares under the United States Securities Act within 6 months of the Closing
Date.

 
4.2
Additional Agreements

 
Each of the parties hereto agrees to use its commercially reasonable efforts to
take, or cause to be taken, all action and to do, or cause to be done, all
things necessary, proper or advisable to consummate and make effective as
promptly as practicable the transactions contemplated by this Agreement and to
cooperate with each other in connection with the foregoing, including using
commercially reasonable efforts to:
 
(1)
obtain all necessary waivers, Consents and approvals from other parties to
material agreements, leases and other contracts or agreements;

 
(2)
obtain all necessary Consents, approvals, and authorizations as are required to
be obtained under any federal, provincial or foreign law or regulations;

 
(3)
defend all lawsuits or other legal proceedings challenging this Agreement or the
consummation of the Transactions;

 
(4)
cause to be lifted or rescinded any injunction or restraining order or other
remedy adversely affecting the ability of the parties to consummate the
Transactions;

 
(5)
effect all necessary registrations and other filings and submissions of
information requested by governmental authorities;

 
(6)
comply with all provisions of this Agreement; and

 
 
- 18 -

--------------------------------------------------------------------------------

 
 
(7)
provide such officers’ certificates as may be reasonably requested by the other
parties hereto in respect of the representations, warranties and covenants of a
party hereto.

 
4.3
Access to Information

 
Upon reasonable notice, the Corporation shall afford to the Purchaser’s
directors, officers, counsel, accountants and other authorized representatives
and advisers complete access (or, where necessary, the provision of the
information requested), during normal business hours and at such other time or
times as the Purchaser may reasonably request, from the date hereof and until
the earlier of the Closing Date and the termination of this Agreement, to its
properties, books, contracts and records as well as to management personnel of
the Corporation as the Purchaser may require or may reasonably request.
 
4.4
Conduct of Business

 
The Corporation covenants and agrees that, during the period from the date of
this Agreement until the earlier of the Closing Date and the date this Agreement
is terminated in accordance with its terms, unless the Purchaser shall otherwise
consent in writing , except as required by law or as otherwise expressly
permitted or specifically contemplated by this Agreement:
 
(1)
the Corporation shall use all commercially reasonable efforts to maintain and
preserve its Business, assets and business relationships;

 
(2)
the Corporation shall notify the Purchaser of any material adverse effect on its
business; and

 
(3)
the Corporation shall not directly or indirectly:

 
 
(a)
take any action which may interfere with or be inconsistent with the successful
completion of the Transactions or take any action or fail to take any action
which may result in a condition precedent to the Transactions not being
satisfied;

 
 
(b)
issue, sell, pledge, hypothecate, lease, dispose of or encumber any shares of
the Corporation or other securities or any right, option or warrant with respect
thereto;

 
 
(c)
amend or propose to amend its articles;

 
 
(d)
split, combine or reclassify any of its securities or declare or make any
distribution or distribute any of its properties or assets to any Person;

 
 
(e)
other than in the ordinary course of business, enter into or amend any
employment contracts with any director, officer or senior management employee,
create or amend any employee benefit plan, make any increases in the base
compensation, bonuses, paid vacation time allowed or fringe benefits for its
directors, officers, employees or consultants;

 
 
(f)
acquire or agree to acquire (by tender offer, exchange offer, merger,
amalgamation, acquisition of shares or assets or otherwise) any Person,
partnership, joint venture or other business organization or division or acquire
or agree to acquire any material assets;

 
 
(g)
create any option or bonus plan, pay any bonuses, deferred or otherwise, or
defer any compensation to any of its directors, officers or employees;

 
 
- 19 -

--------------------------------------------------------------------------------

 
 
 
(h)
make any material change in accounting procedures or practices;

 
 
(i)
mortgage, pledge or hypothecate any of the assets of the Corporation or allow
them to become subject to any lien or other Encumbrance;

 
 
(j)
dispose of or permit to lapse any rights to the use of any of the Corporation’s
intangible property;

 
 
(k)
except in the ordinary course of business, sell, lease, sublease, assign or
transfer (by tender offer, exchange offer, merger, amalgamation, sale of shares
or assets or otherwise) any of the Corporation’s assets, or cancel, waive or
compromise any debts or claims, including accounts payable to and receivable
from Affiliates;

 
 
(l)
enter into any other material transaction or any amendment of any Contract,
lease, agreement, license or sublicense which is material to the Business;

 
 
(m)
settle any outstanding claim, dispute, litigation matter, or tax dispute;

 
 
(n)
transfer any assets to the Sellers or any of their Affiliates or assume any
Indebtedness from the Sellers or any of their Affiliates or enter into any other
related party transactions; or

 
 
(o)
enter into any agreement or understanding to do any of the foregoing.

 
4.5
Non-Solicitation

 
During the period from the date of execution of this Agreement until the earlier
of (i) the Closing Date and (ii) the date that this Agreement is terminated in
accordance with its terms, the Sellers and the Corporation:
 
(1)
shall not solicit or cause or facilitate any other Person to solicit any
Take-over Proposal;

 
(2)
shall not release any Person from any confidentiality or standstill agreement to
which such person is a party or agree to amend any such agreement; and

 
(3)
shall not, and shall not authorize or permit any of its officers, directors,
employees, financial advisors, representatives and agents to, directly or
indirectly, initiate any inquiries or make any proposal that constitutes or may
reasonably be expected to lead to a Take-over Proposal from any Person.

 
For the purposes of this Section, “Take-over Proposal” means a proposal or offer
by a third person other than Gold Bag or an affiliate, whether or not subject to
a due diligence or other condition and whether or not in writing, to acquire in
any manner, directly or indirectly, beneficial ownership of all or a material
portion of the assets of the Corporation or to acquire in any manner, directly
or indirectly, beneficial ownership of or control or direction over more than
20% of the outstanding shares of the Corporation whether by way of arrangement,
amalgamation, merger, consolidation, treasury issue or other business
combination, including without limitation any single or multi-step transaction
or series of related transactions that is structured to permit such third person
to acquire beneficial ownership of all or a material portion of its assets or
any of the subsidiaries or to acquire in any manner, directly or indirectly,
more than 20% of its outstanding voting shares and includes any proposal, offer
or agreement for a merger, consolidation, amalgamation, arrangement,
recapitalization, liquidation, dissolution, reorganization or similar
transaction or other business combination involving the Corporation or any
proposal, offer or agreement to acquire 20% or more of the assets of the
Corporation.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
4.6
Confidentiality

 
(1)
The Parties agree to keep confidential all information in their possession or
under their control relating to the other Parties hereto and to the
Transactions, unless such information is or becomes generally available to the
public other than as a result of a disclosure by a Party in violation of this
Agreement.

 
(2)
The Parties shall not make any public announcements unless required by
applicable Law or unless the public announcement and the content thereof is
agreed in writing by all Parties.

 
(3)
Notwithstanding anything contained in Section 4.6(1) a Party may disclose any
Confidential Information if, in the opinion of the disclosing Party's legal
counsel: (i) such disclosure is legally required to be made in a judicial,
administrative or governmental proceeding pursuant to a valid subpoena or other
applicable order; or (ii) such disclosure is legally required to be made
pursuant to the rules or regulations of a stock exchange or similar trading
market applicable to the disclosing Party.

 
(4)
Prior to any disclosure of Confidential Information under Section 4.6(3), the
disclosing Party shall give the non-disclosing Party at least three (3) Business
Days prior written notice (unless the disclosing Party is obligated to release
the Confidential Information on less than three (3) Business Days notice in
order to comply with applicable securities law or stock exchange rules,
regulations or policies) and, in making such disclosure, the disclosing Party
shall disclose only that portion of Confidential Information required to be
disclosed and shall take all reasonable steps to preserve the confidentiality
thereof, including, without limitation, obtaining protective orders and
supporting the non-disclosing Party in intervention in any such proceeding.

 
(5)
The Party making disclosure under Section 4.6(3) will consult with the
non-disclosing Party regarding the text of any such statement, release or
disclosure and the Parties will use all reasonable efforts, acting expeditiously
and in good faith, to agree upon a text that is satisfactory to each of them
within three (3) Business Days or such shorter period as contemplated in Section
4.6(3). If the Parties fail to agree upon such text, the Party making the
disclosure will make only such public statement or release as its counsel
advises in writing is legally required to be made.

 
ARTICLE 5
POST-CLOSING MATTERS
 
5.1
Operation of the Corporation

 
(1)
Upon completion of the Transactions, the Sellers shall continue to conduct and
manage the Business and the operations the Corporation, subject to oversight by
and direct reporting to Gold Bag through Grant White, Chief Executive Officer.

 
(2)
The board of Directors of the Corporation shall be reconstituted to be comprised
of three (3) members, two (2) of whom shall be nominated by Gold Bag and one (1)
of whom shall be nominated by the Sellers.

 
 
- 21 -

--------------------------------------------------------------------------------

 
 
5.2
Representation of Sellers on Gold Bag Board

 
(1)
Gold Bag agrees that it shall use its commercially reasonable efforts to elect
one individual legally qualified to be nominated by the Sellers (a  “Seller
Nominee”) to the board of directors of Gold Bag (the “Gold Bag Board”)
immediately following Closing.  Gold Bag further agrees that during the period
commencing immediately after Closing and ending on such date that the Sellers,
as a group, own less than 5 million Gold Bag Shares:

 
 
(a)
the Sellers shall nominate the Seller Nominee for election to the Gold Bag Board
at each meeting of shareholders of Gold Bag which directors are to be elected
and Gold Bag shall support the election of such Seller Nominee;

 
 
(b)
if any Seller Nominee appointed or elected to the Gold Bag Board pursuant to the
foregoing provisions ceases to be a director for any reason whatsoever, Gold Bag
shall (i) appoint a Seller Nominee to the Gold Bag Board as soon as reasonably
practical, in the event such vacancy may be filled by appointment or (ii)
nominate a Seller Nominee for election to the Gold Bag Board at the next meeting
of shareholders of Gold Bag at which directors are to be elected, in the event
such vacancy is required by applicable law or the constating documents of Gold
Bag to be filled by election by shareholders; and

 
 
(c)
following a Seller Nominee's appointment to the Gold Bag Board, Gold Bag shall
thereafter include the Seller Nominee as one of management's nominees for
election as a director of Gold Bag and shall solicit proxies for election of the
Seller Nominee in the same manner as Gold Bag solicits proxies for the other
management nominees as directors of Gold Bag.

 
(2)
The Sellers agree that, in the event the Sellers cease to have any nomination
rights pursuant to the foregoing, the Sellers shall use all commercially
reasonable efforts to cause the Seller Nominee to resign from the Gold Bag Board
immediately.

 
5.3
Listing of Common Shares of Purchaser

 
The Purchaser covenants and agrees that, during the three (3) year period
following the Closing Date, the Purchaser receives from an arm’s length
investment dealer (registered in the United States or Canada) a written
recommendation that the Purchaser has the financial resources and other adequate
assets and goodwill to pursue a “going public” transaction then the Purchaser
agrees to use its commercially reasonable efforts to effect such “going public”
transaction resulting in the common shares of the Purchaser being listed for
trading on a recognized North American stock exchange.
 
ARTICLE 6
OPTION OF SELLERS
 
6.1
Grant of Option

 
(1)
The Purchaser hereby grants to the Sellers an option (the “Option”) to purchase
that number of shares of common stock of the Purchaser (the “Purchaser Shares”)
that is equal to an aggregate twenty-five percent (25%) of the issued and
outstanding Purchaser Shares, on a non-diluted basis, immediately following the
exercise of the Option.

 
 
- 22 -

--------------------------------------------------------------------------------

 
 
(2)
Pursuant to the Option, each Seller shall have the right to purchase that number
of Purchaser Shares that is proportionate to the number of Purchased Shares
transferred by such Seller to the Purchaser pursuant to Article 2 hereof.

 
6.2
Option Purchase Price

 
(1)
The purchase price payable upon the exercise of the Option shall be 25% of the
aggregate value of the outstanding Purchaser Shares at the time of exercise of
the Option calculated as the sum of (i) $5,000,000, (ii) the dollar value of all
payments made in respect of the Contingent Component as at the date of exercise
of the Option, and (iii) the dollar value of any shareholders’ equity
contributed to the Purchaser after the Closing Date until the date of exercise
of the Option (the “Option Price”).

 
(2)
The Option Price shall be payable in cash only.

 
6.3
Exercise of Options

 
The Option is non-transferable, shall only be exercised in full (and not in part
or any parts) be exercisable at any time up to and including the date that is
three (3) years after the Closing Date.
 
ARTICLE 7
CLOSING ARRANGEMENTS AND CONDITIONS
 
7.1
Closing Arrangements

 
The Closing shall take place at the Closing Time at the offices of Heenan
Blaikie LLP, Suite 2900, 333 Bay Street, Toronto, Ontario.
 
7.2
Conditions to the Obligations of the Purchaser

 
The obligation of the Purchaser to complete the Transactions and of Gold Bag to
issue the Gold Bag Shares is subject to compliance by the Sellers and the
Corporation with the covenants and agreements herein contained and to the
satisfaction, on or prior to the Closing Date, of the following additional
conditions:
 
(1)
Constating Documents and Certificate of Corporate Existence.  The Purchaser
shall have received from the Corporation: (i) a copy, certified by one duly
authorized officer of the Corporation to be true and complete as of the Closing
Date, of the articles and by-laws of the Corporation; and (ii) a certificate or
the equivalent, dated not more than two (2) days prior to the Closing Date, of
the government of Mexico as to the corporate good standing of the Corporation.

 
(2)
Required Approvals.  The Corporation shall have obtained the approval of the
board of directors and shareholders of the Corporation and any other necessary
approvals for this Agreement.

 
(3)
Proof of Corporate Action.  The Purchaser shall have received from the
Corporation a copy, certified by a duly authorized officer thereof to be true
and complete as of the Closing Date, of the records of all corporate action
taken to authorize the execution, delivery and performance of this Agreement.

 
(4)
Incumbency Certificate.  The Purchaser shall have received from the Corporation
an incumbency certificate, dated the Closing Date, signed by a duly authorized
officer thereof and giving the name and bearing a specimen signature of each
individual who shall be authorized to sign, in the name and on behalf of the
Corporation, this Agreement and any other ancillary documents.

 
 
- 23 -

--------------------------------------------------------------------------------

 
 
(5)
Title Opinion.  The Purchaser shall have received an opinion of counsel to the
Corporation, subject to customary assumptions and qualifications and in form and
substance satisfactory to the Purchaser and its counsel acting reasonably, as to
the status and validity of the Corporation’s title to the Properties and the
ownership of the Property Rights.

 
(6)
Representations and Warranties.  The representations and warranties of the
Corporation and of each of the Sellers contained herein shall be true and
correct in all material respects on and as of the Closing Date with the same
force and effect as if such representations and warranties were made at such
time and the Purchaser shall have received on the Closing Date certificates to
this effect signed by an authorized officer of the Corporation and by each
Seller, respectively.

 
(7)
Covenants.  All of the terms, covenants and conditions of this Agreement to be
complied with or performed by the Corporation or any Seller at or before the
Closing Date shall have been complied with or performed and the Purchaser shall
have received on the Closing Date certificates to this effect signed by an
authorized officer of the Corporation and by each Seller, respectively.

 
(8)
Due Diligence.  The Purchaser, and its agents or representatives, shall have
conducted and completed to its satisfaction a legal and financial due diligence
investigation of the Corporation.

 
(9)
No Action or Proceeding.  No bona fide legal or regulatory action or proceeding
shall be pending or threatened by any person to enjoin, restrict or prohibit the
transfer of the Purchased Shares as contemplated by this Agreement.

 
(10)
No Material Adverse Change.  No change shall have occurred in the business,
affairs, financial condition or operations of the Corporation between the date
hereof and the Closing Date which would constitute a material adverse change or
which, individually or in the aggregate, would have a material adverse effect on
the Corporation or the Business.

 
(11)
Resignations.  The Purchaser shall have received duly executed resignations
effective as at the Closing Time from each director and officer of the
Corporation specified by the Purchaser.

 
(12)
Delivery of Corporate Records.  The Purchaser shall have received at the Closing
Time all Records and all other records of the Corporation and other documents
referred to in this Agreement or any schedule hereto.

 
(13)
Delivery of Purchased Shares.  Each Seller shall deliver the share certificates
representing the Purchased Shares held by such Seller in accordance with Section
2.4(1).

 
(14)
Release.  Each Seller shall deliver to the Purchaser a release of all claims he
or she may have against the Corporation substantially in the form of the release
attached as Schedule 7.2(14).

 
(15)
General.  All instruments and corporate proceedings in connection with the
transactions contemplated by this agreement shall be satisfactory in form and
substance to the Purchaser and its counsel acting reasonably, and the Purchaser
shall have received copies of all documents, including, without limitation, all
documentation required to be delivered to the Purchaser at or before the Closing
Time in accordance with this Agreement, records of corporate or other
proceedings, opinions of counsel and consents which the Purchaser may have
reasonably requested in connection therewith.

 
 
- 24 -

--------------------------------------------------------------------------------

 
 
The foregoing conditions are for the benefit of the Purchaser and may be waived,
in whole or in part, by the Purchaser in writing at any time prior to the
Closing Time.
 
7.3
Conditions to the Obligations of the Sellers

 
The obligation of the Sellers to complete the Transactions is subject to
compliance by the Purchaser and Gold Bag with the covenants and agreements
herein contained and to the satisfaction, on or prior to the Closing Date, of
the following additional conditions:
 
(1)
Minimum Cash Position.  At the Closing Time, the Purchaser shall have minimum
working capital of $1,500,000 in cash or cash equivalents and shall have agreed
to undertake a mutually approved exploration program on the Properties with a
budget of not less than $1,500,000.

 
(2)
Constating Documents and Certificate of Corporate Existence.  The Sellers shall
have received :

 
 
(a)
from the Purchaser: (i) a copy, certified by one duly authorized officer of the
Purchaser to be true and complete as of the Closing Date, of the articles and
by-laws of the Purchaser; and (ii) a certificate or the equivalent, dated not
more than two (2) days prior to the Closing Date, of the government of Delaware
as to the corporate good standing of the Purchaser; and

 
 
(b)
from Gold Bag: (i) a copy, certified by one duly authorized officer of Gold Bag
to be true and complete as of the Closing Date, of the articles and by-laws of
Gold Bag; and (ii) a certificate or the equivalent, dated not more than two (2)
days prior to the Closing Date, of the government of Nevada as to the corporate
good standing of Gold Bag.

 
(3)
Required Approvals.  Each of the Purchaser and Gold Bag shall have obtained the
approval of its board of directors and shareholders (if necessary) and any other
necessary approvals for this Agreement.

 
(4)
Proof of Corporate Action.  The Sellers shall have received from each of the
Purchaser and Gold Bag a copy, certified by a duly authorized officer thereof to
be true and complete as of the Closing Date, of the records of all corporate
action taken to authorize the execution, delivery and performance of this
Agreement.

 
(5)
Incumbency Certificate.  The Sellers shall have received from each of the
Purchaser and Gold Bag an incumbency certificate, dated the Closing Date, signed
by a duly authorized officer thereof and giving the name and bearing a specimen
signature of each individual who shall be authorized to sign, in the name and on
behalf of the Purchaser and Gold Bag, respectively, this Agreement and any other
ancillary documents.

 
(6)
Representations and Warranties.  The representations and warranties of each of
the Purchaser and Gold Bag contained herein shall be true and correct in all
material respects on and as of the Closing Date with the same force and effect
as if such representations and warranties were made at such time and the Sellers
shall have received on the Closing Date certificates to this effect signed by an
authorized officer of the Purchaser and Gold Bag, respectively.

 
 
- 25 -

--------------------------------------------------------------------------------

 
 
(7)
Covenants.  All of the terms, covenants and conditions of this Agreement to be
complied with or performed by the Purchaser or Gold Bag at or before the Closing
Date shall have been complied with or performed and the Sellers shall have
received on the Closing Date certificates to this effect signed by an authorized
officer of the Purchaser and Gold Bag, respectively.

 
(8)
No Action or Proceeding.  No bona fide legal or regulatory action or proceeding
shall pending or threatened by any person to enjoin, restrict or prohibit the
issuance of the Gold Bag Shares as contemplated by this Agreement.

 
(9)
No Material Adverse Change.  No change shall have occurred in the business,
affairs, financial condition or operations of Gold Bag between the date hereof
and the Closing Date which would constitute a material adverse change or which,
individually or in the aggregate, would have a material adverse effect on Gold
Bag or the business of Gold Bag.

 
(10)
Payment of Fixed Component.  The Purchaser shall deliver (or cause Gold Bag to
issue from treasury) the share certificates representing the Fixed Component to
be issued in accordance with Section 2.3.

 
(11)
General.  All instruments and corporate proceedings in connection with the
transactions contemplated by this agreement shall be satisfactory in form and
substance to the Sellers and their counsel acting reasonably, and the Sellers
shall have received copies of all documents, including, without limitation, all
documentation required to be delivered to the Sellers at or before the Closing
Time in accordance with this Agreement, records of corporate or other
proceedings, opinions of counsel and consents which the Sellers may have
reasonably requested in connection therewith.

 
ARTICLE 8
TERMINATION
 
8.1
Termination

 
This Agreement may be terminated by written notice given by the terminating
Party to the other Parties hereto, at any time prior to the Closing:
 
(1)
by mutual written consent of the Parties;

 
(2)
by any Party, if a condition for the terminating Party’s benefit has not been
satisfied or waived;

 
(3)
by any Party, if there has been a misrepresentation, breach or non-performance
by the breaching party of any representation, warranty, covenant or obligation
contained in this Agreement, which could reasonably be expected to have a
material adverse effect on the terminating Party, provided the breaching Party
has been given notice of and seven (7) days to cure any such misrepresentation,
breach or non-performance; or

 
(4)
by any Party, if the Closing has not occurred on or before December 31, 2010 or
such later date as may be agreed to by the Parties, provided that the right to
terminate under this subsection 8.1(4) shall not be available to any Party whose
failure to fulfill any of its obligations under this Agreement has been the
cause of or resulted in the failure to consummate the Transactions by the
Closing Date.

 
 
- 26 -

--------------------------------------------------------------------------------

 
 
8.2
Effect of Termination

 
In the event of the termination of this Agreement as provided in Section 8.1,
this Agreement shall forthwith have no further force or effect and there shall
be no obligation on the part of the Parties hereunder except with respect to (i)
Article 9 and Article 10, which shall survive such termination, and (ii) a
breach arising from the fraud or wilful misconduct of any Party.
 
8.3
Waivers and Extensions

 
At any time prior to the Closing Time, each of the Parties may (i) extend the
time for the performance of any of the obligations or other acts of another
Party hereto, (ii) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto, or (iii) waive
compliance with any of the agreements or conditions contained herein.  Any such
extension or waiver shall be valid if set forth in an instrument in writing
signed by the Party or Parties to be bound thereby.
 
ARTICLE 9
INDEMNIFICATION
 
9.1
Survival of Covenants, Representations and Warranties of the Sellers and the
Corporation

 
The representations and warranties and obligations of the Sellers and the
Corporation contained in this Agreement and in any agreement, instrument,
certificate or other document executed or delivered pursuant to this Agreement
shall survive the Closing and shall continue for the benefit of the Purchaser
notwithstanding such Closing and any investigation made by or on behalf of the
Purchaser.  The representations and warranties of the Sellers and the
Corporation shall survive the Closing for a period of 2 years, except that:
 
(1)
the representations and warranties set out in Sections 3.1(1) to and including
3.1(7) and in Sections 3.1(10) and  3.1(31) shall continue in full force and
effect without limitation of time;

 
(2)
the representations and warranties related to any Tax liability of the
Corporation, including any associated interest or penalties shall continue in
force and only terminate on the date that is ninety (90) days following the
later of (i) the last date on which an assessment for Taxes can be made against
the Corporation in respect of the dates or periods covered by those
representations and warranties, and (ii) the date on which the period for an
appeal from an assessment or other determination of those Taxes, or decision of
a court or other competent tribunal in respect thereof may be filed has expired
and that appeal has not been filed;

 
(3)
the representations and warranties relating to Environmental Laws shall continue
in full force and effect for a period of five years; and

 
(4)
a claim for breach of any such representation or warranty, to be effective, must
be asserted in writing on or prior to the applicable expiration time set out in
this Section 9.1, provided that a claim for any breach of any of the
representations and warranties contained in this Agreement or in any agreement,
instrument, certificate or other document executed or delivered pursuant hereto
involving fraud or fraudulent misrepresentations may be made at any time
following the Closing Date, without any limitation of time.

 
 
- 27 -

--------------------------------------------------------------------------------

 
 
9.2
Survival of Covenants, Representations and Warranties of the Purchaser and Gold
Bag

 
The representations, warranties and obligations of the Purchaser and Gold Bag
contained in this Agreement and in any agreement, instrument, certificate or
other document delivered pursuant to this Agreement shall survive the Closing
and shall continue for the benefit of the Sellers notwithstanding such Closing
and any investigation made by or on behalf of the Sellers or any knowledge of
the Sellers.  The representations and warranties of the Purchaser and Gold Bag
shall survive the Closing for a period of two years and a claim for breach of
any such representation or warranty, to be effective, must be asserted in
writing on or prior to the expiration of the two year period set out in this
Section 9.2, provided that a claim for any breach of any of the representations
and warranties contained in this Agreement or in any agreement, instrument,
certificate or other document executed or delivered pursuant hereto involving
fraud or fraudulent misrepresentations may be made at any time following the
Closing Date, without any limitation of time.
 
9.3
Indemnification by the Sellers

 
Subject to Sections 9.1 and 9.7 and without duplication, each Seller shall
severally (and not jointly or jointly and severally) indemnify and save the
Purchaser and the Corporation harmless for and from:
 
(1)
any Losses, whether known or unknown, suffered by the Purchaser or by the
Corporation as a result of any breach of representation, warranty or obligation
on the part of the Sellers contained in this Agreement or in any certificate or
document delivered pursuant to or contemplated by this Agreement, and for the
purpose of determination of whether or not there has been a breach of any such
representation or warranty, any qualification thereof by reference to
“materiality” shall be ignored;

 
(2)
all debts and liabilities of the Corporation existing at the Closing Time other
than the Permitted Liabilities;

 
(3)
any Losses in respect of any Taxes, whether known or unknown, suffered by the
Purchaser or by the Corporation for any period up to the Closing Date for which
no adequate reserve has been provided and disclosed in the Audited Financial
Statements;

 
(4)
any Losses, whether known or unknown, suffered by the Purchaser or the
Corporation as a result of any breach of representation or warranty contained in
Sections 3.1(1) to and including 3.1(7) and in Sections 3.1(10) and 3.1(31) or
in any document delivered pursuant to or contemplated by this Agreement and for
the purpose of determination of whether or not there has been a breach of a
representation and warranty, any qualification thereof by reference to
“materiality” shall be ignored;

 
(5)
any Losses for any breach of any of the representations and warranties contained
in this Agreement or in any agreement, instrument, certificate or other document
executed or delivered pursuant hereto involving fraud or fraudulent
misrepresentations; and

 
(6)
any failure of such Seller to transfer good and marketable title to the
Purchased Shares to the Purchaser free and clear of all Encumbrances.

 
9.4
Indemnification by the Purchaser

 
Subject to Section 9.2 and 9.7 and without duplication, the Purchaser shall
indemnify and save the Sellers harmless from any Losses whether known or
unknown, suffered by the Sellers as a result of any breach of representation,
warranty or obligation on the part of the Purchaser contained in this Agreement
or in any certificate or document delivered pursuant to or contemplated by this
Agreement.
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
9.5
Notice of Claim

 
(1)
A Party entitled to and seeking indemnification pursuant to the terms of this
Agreement (the “Indemnified Party”) shall promptly give written notice to the
Party or Parties, as applicable, responsible for indemnifying the Indemnified
Party (the “Indemnifying Party”) of any claim for indemnification pursuant to
Sections 9.3 or 9.4 (a “Claim”, which term shall include more than one
Claim).  Such notice shall specify whether the Claim arises as a result of a
claim by a person against the Indemnified Party (a “Third Party Claim”) or
whether the Claim does not so arise (a “Direct Claim”), and shall also specify
with reasonable particularity (to the extent that the information is available):

 
 
(a)
the factual basis for the Claim; and

 
 
(b)
the amount of the Claim, or, if any amount is not then determinable, an
approximate and reasonable estimate of the likely amount of the Claim.

 
(2)
If, through the fault of the Indemnified Party, the Indemnifying Party does not
receive notice of any Claim in time to contest effectively the determination of
any liability susceptible of being contested, the Indemnifying Party shall be
entitled to set off against the amount claimed by the Indemnified Party the
amount of any Losses incurred by the Indemnifying Party resulting from the
Indemnified Party’s failure to give such notice on a timely basis.

 
9.6
Procedure for Indemnification

 
(1)
Direct Claims.  With respect to Direct Claims, following receipt of notice from
the Indemnified Party of a Claim, the Indemnifying Party shall have thirty (30)
days to make such investigation of the Claim as the Indemnifying Party considers
necessary or desirable.  For the purpose of such investigation, the Indemnified
Party shall make available to the Indemnifying Party the information relied upon
by the Indemnified Party to substantiate the Claim.  If the Indemnified Party
and the Indemnifying Party agree at or prior to the expiration of such 30 day
period (or any mutually agreed upon extension thereof) to the validity and
amount of such Claim, the Indemnifying Party shall immediately pay to the
Indemnified Party the full agreed upon amount of the Claim.

 
(2)
Third Party Claims.  With respect to any Third Party Claim, the Indemnifying
Party shall have the right, at its own expense, to participate in or assume
control of the negotiation, settlement or defence of such Third Party Claim and,
in such event, the Indemnifying Party shall reimburse the Indemnified Party for
all the Indemnified Party’s out-of-pocket expenses incurred as a result of such
participation or assumption. If the Indemnifying Party elects to assume such
control, the Indemnified Party shall cooperate with the Indemnifying Party,
shall have the right to participate in the negotiation, settlement or defence of
such Third Party Claim at its own expense and shall have the right to disagree
on reasonable grounds with the selection and retention of counsel, in which case
counsel satisfactory to the Indemnifying Party and the Indemnified Party shall
be retained by the Indemnifying Party. If the Indemnifying Party, having elected
to assume such control, thereafter fails to defend any such Third Party Claim
within a reasonable time, the Indemnified Party shall be entitled to assume such
control and the Indemnifying Party shall be bound by the results obtained by the
Indemnified Party with respect to such Third Party Claim.

 
 
- 29 -

--------------------------------------------------------------------------------

 
 
9.7
General Indemnification Rules

 
The obligations of the Indemnifying Party to indemnify the Indemnified Party in
respect of Claims shall also be subject to the following:
 
(1)
Any Claim arising as a result of a breach of a representation or warranty shall
be made not later than the date on which, pursuant to Sections 9.3 and 9.4, such
representation and warranty terminated;

 
(2)
The Indemnifying Party’s obligation to indemnify the Indemnified Party shall
apply to the extent that the Losses related to the Claims in respect of which
the Indemnifying Party has given an indemnity, in the aggregate, exceed
$100,000, and shall only apply in respect of such excess up to a maximum amount
equal to $10,000,000;

 
(3)
In the event that any Third Party Claim is of a nature such that the Indemnified
Party is required by applicable law to make a payment to any person (a “Third
Party”) with respect to such Third Party Claim before the completion of
settlement negotiations or related legal proceedings, the Indemnified Party may
make such payment and the Indemnifying Party shall, forthwith after demand by
the Indemnified Party, reimburse the Indemnified Party for any such payment.  If
the amount of any liability of the Indemnified Party under the Third Party Claim
in respect of which such a payment was made, as finally determined, is less than
the amount which was paid by the Indemnifying Party to the Indemnified Party,
the Indemnified Party shall, forthwith after receipt of the difference from the
Third Party, pay the amount of such difference to the Indemnifying Party;

 
(4)
whether or not the Indemnifying Party assumes control of the negotiation,
settlement or defence of any Third Party Claim, the Indemnified Party shall not
negotiate, settle, compromise or pay any Third Party Claim except with the prior
written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld);

 
(5)
The Indemnified Party shall not permit any right of appeal in respect of any
Third Party Claim to terminate without giving the Indemnifying Party notice
thereof and an opportunity to contest such Third Party Claim;

 
(6)
The Indemnified Party and the Indemnifying Party shall cooperate fully with each
other with respect to Third Party Claims and shall keep each other fully advised
with respect thereto (including supplying copies of all relevant documentation
promptly as it becomes available);

 
(7)
The Indemnifying Party shall not settle any Third Party Claim or conduct any
related legal or administrative proceeding in a manner which would, in the
opinion of the Indemnified Party, acting reasonably, have a material adverse
impact on the Indemnified Party;

 
(8)
Each of the Seller and Purchaser agrees that any payment made under this Article
8 to the other shall be, and will be treated by them on their Tax Returns, as an
adjustment to the Purchase Price.

 
 
- 30 -

--------------------------------------------------------------------------------

 
 
ARTICLE 10
GENERAL PROVISIONS
 
10.1
Notices

 
(1)
Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be delivered in person, transmitted by facsimile
or email addressed as follows:

 
 
(a)
if to the Purchaser (and the Corporation after Closing):

 
c/o Gold Bag Inc.
4695 MacArthur Court, Suite 1430
Newport Beach, California  92660



 
Attention: 
Chief Executive Officer

 
E-mail: 
grant@focusgoldcorp.com

 
Fax: 
949.475.9087



With a copy (that shall not constitute notice) to:
 
Heenan Blaikie LLP
333 Bay Street, Suite 2900
Bay Adelaide Centre
Toronto, Ontario  M5H 2T4



 
Attention: 
Corey MacKinnon

 
Fax.: 
416.360.8425

 
Email: 
cmackinnon@heenan.ca



 
(b)
if to the Sellers (and the Corporation before Closing):

 
Tajin 492
Colonia Vertiz Narvarte
Mexico DF C.P.  03600



 
Attention: 
Eduardo Zayas Duenas

 
Fax: 
5255 5543 4300



(2)
Any such notice or other communication shall be deemed to have been given and
received on the day on which it was delivered or transmitted (or, if such day is
not a Business Day, on the next following Business Day)

 
(3)
Any Party may at any time change its address for service from time to time by
giving notice to the other Parties in accordance with this Section 10.1.

 
10.2
Further Assurances

 
Each of the Parties shall promptly do, make, execute, deliver, or cause to be
done, made, executed or delivered, all such further acts, documents and things
as the other Parties hereto may reasonably require from time to time after
Closing at the expense of the requesting Party for the purpose of giving effect
to this Agreement and shall use reasonable efforts and take all such steps as
may be reasonably within its power to implement to their full extent the
provisions of this Agreement
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
10.3
Enurement and Assignment

 
This Agreement shall be binding upon and enure to the benefit of the Parties,
their respective heirs, executors, administrators and other legal
representatives and their respective successors and permitted assigns. The
Purchaser may assign its rights under this Agreement in whole or in part to any
other person; provided, however, that any such assignment shall not relieve the
Purchaser from any of its obligations hereunder.  The Sellers may not assign
their rights under this Agreement.
 
10.4
Governing Law

 
This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of Delaware and the laws of the United States
applicable therein. The Parties hereby irrevocably attorn to the exclusive
jurisdiction of the courts of Delaware with respect to any matter arising under
or related to this Agreement or the Transactions.
 
10.5
Time of Essence

 
Time shall be of the essence of every provision of this Agreement.
 
10.6
Severability

 
Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction shall not affect the validity or
enforceability of any other provision hereof.
 
10.7
Costs

 
Each Party shall be responsible for its own fees, expenses, and other
costs.  The legal fees, expenses and other costs incurred by the Corporation and
the Sellers in connection with the negotiation, preparation and execution of
this Agreement and transactions related thereto shall be paid on Closing by the
Sellers.
 
10.8
Entire Agreement

 
This Agreement, including all Schedules attached hereto, constitutes the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether written or oral, including the Letter of Intent.  There are no
conditions, covenants, agreements, representations, warranties or other
provisions, express or implied, collateral, statutory or otherwise, relating to
the subject matter hereof except as herein provided.  No reliance is placed by
any Party hereto on any warranty, representation, opinion, advice or assertion
of fact made by any Party hereto or its directors, officers, employees or
agents, to any other Party hereto or its directors, officers, employees or
agents, except to the extent that the same has been reduced to writing and
included in this Agreement.
 
10.9
Waiver, Amendment.

 
Except as expressly provided in this Agreement, no amendment or waiver of this
Agreement shall be binding unless executed in writing by the Party to be bound
thereby. No waiver of any provision of this Agreement shall constitute a waiver
of any other provision, nor shall any waiver of any provision of this Agreement
constitute a continuing waiver unless otherwise expressly provided.
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
10.10
Rights Cumulative

 
The rights and remedies of the Parties hereunder are cumulative and not
alternative.
 
10.11
Independent Legal Advice

 
Each Party acknowledges and agrees that it has had a reasonable opportunity to
obtain or has obtained independent legal advice with respect to this Agreement,
that it has read and fully understands the provisions of this Agreement, that
the terms and conditions of this Agreement are reasonable, and that it signing
this Agreement freely, voluntarily and without duress.
 
10.12
Counterparts

 
This Agreement may be executed in any number of counterparts, each of which
shall constitute an original and all of which taken together shall constitute
one and the same instrument.  Executed counterparts may be delivered originally
or by electronic means.
 


 
[Remainder of this page is left intentionally blank]
 
 
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
written above.
 

   
FOCUS GOLD MEXICO CORPORATION
          By:        
Name:
     
Title:
         
I have the authority to bind the Corporation
                FAIRFIELDS GOLD, S.A. de C.V.            By:        
Name:
     
Title:
         
I have the authority to bind the Corporation
               
GOLD BAG INC.
            By:        
Name:
     
Title:
          I have the authority to bind the Corporation      
Witness
               
Santiago Leon Aveleyra
 
Eduardo Zayas Duenas

 
 
- 34 -

--------------------------------------------------------------------------------

 
 

 
Schedule “A”


Resource Estimate Date
Indicated Reserves
Payment Obligation
18 months after Closing Date
475,000 oz Au (equivalent)
$1,250,000
24 months after Closing Date
750,000 oz Au (equivalent)
$1,250,000
36 months after Closing Date
1,025,000 oz Au (equivalent)
$1,250,000
48 months after Closing Date
1,300,000 oz Au (equivalent)
$1,250,000



Notes


1.
The payment obligation shall be made in Gold Bag Shares in accordance with
Section 2.3(2).



 
- 35 -

--------------------------------------------------------------------------------

 


Schedule “B”


Huicicilia Mining Project


Name
Title Number
Surface
Cila
T-213226
470.1908 hs
Cila 1
T-225662
348.8092 hs
Cila 2
E59/6831
144.4103 hs
Cila 3
T-228761
55.9829 hs
Cila 5
T-225663
30.3887 hs


 
 
 - 36 -

--------------------------------------------------------------------------------